Citation Nr: 1423855	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-11 795A	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in the August 2000 decision of the Board of Veterans' Appeals, denying entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The moving party served on active duty from May 1980 to May 1984. 

This matter comes before the Board of Veterans' Appeals (the Board) based on a January 2004 motion filed by the moving party that sought a revision of an August 2000 Board decision on the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2013).


FINDINGS OF FACT

1.  In an August 10, 2000 decision, the Board denied entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for PTSD.  

2.  The moving party has failed to show that the applicable statutory and regulatory provisions existing at the time of the August 2000 Board decision denying entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD) were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The Board's August 2000 decision does not contain CUE regarding the denial of entitlement to an effective date earlier than March 4, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party contends that an August 2000 Board decision was clearly and unmistakably erroneous in denying him an effective date earlier than March 4, 1996 for the grant of service connection for posttraumatic stress disorder (PTSD).

In a January 2004 statement, the moving party claims that "BVA should have noted his treatment for PTSD in 1988".  In a January 2009 statement, he alleges that the Board ignored evidence and that he was misdiagnosed.  

A final decision by the Board is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. §20.1400.

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).

The motion to review a prior final Board decision on the basis of clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non- specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the veteran with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The relevant history of the case is as follows.  In August 1989, the moving party filed a claim for service connection for a mental disorder manifested by recurrent dreams of a stressful incident in service, inability to sleep, and nervousness.  His claim for service connection for a nervous condition, including PTSD, was denied by the RO in a November 1989 rating decision.  By letter of November 1989, the moving party was notified of the adverse decision, and of his appellate rights, and he responded by submitting a request for an RO hearing.  The hearing was conducted in May 1990, and the prior denial was confirmed in a May 1990 Hearing Officer's decision.  The moving party was then informed of the confirmed denial, but there is no evidence in the file showing that he ever initiated an appeal of the denial of his claim for service connection for PTSD.  Therefore, the November 1989 decision is considered final for VA purposes.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.200 (2013).

On March 4, 1996, the RO received from the moving party a petition to reopen his claim of service connection for PTSD, accompanied by photocopies of medical evidence supporting his contention that he did suffer from PTSD.  In rating decisions dated in April and June 1996, the RO denied the reopening of the previously denied claim for service connection for PTSD, after concluding that no new and material evidence had been submitted sufficient to reopen the claim.  However, in a November 1997 rating decision, the RO granted the benefit sought, after a review of the entire evidentiary record, to include the report of a March 1997 PTSD VA examination.  The effective date assigned for this grant of service connection was March 4, 1996, the date of the moving party's petition to reopen.  An initial disability rating of 30 percent was assigned.  The moving party was informed of this decision in January 8, 1998 letter.  

The moving party appealed both the assigned effective date and the initial disability evaluation.  In an August 10, 2000 decision, the Board denied entitlement to an earlier effective date and remanded the issue of entitlement to a higher initial disability evaluation.  The moving party's motion for reconsideration was denied by the Board on February 8, 2001.  In April 2001, the United States Court of Appeals for Veterans' Claims (Court) dismissed the moving party's appeal for lack of jurisdiction because his appeal was not timely.  

The moving party has raised two general allegations of CUE in the August 2000 Board decision.  

The first appears to be that when he first filed his claim for a mental disorder in 1989, he was misdiagnosed.  However, as noted above, an allegation of misdiagnosis cannot provide the basis of a CUE claim.  See 38 C.F.R. § 20.1403(d); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); Henry v. Derwinski, 2 Vet. App. 88 (1992).  Accordingly, this argument is without merit.

The moving party has also alleged that the Board ignored evidence favorable to his claim; specifically, the moving party has claimed that he was treated for PTSD in 1988 and that this evidence was ignored.  There is no evidence establishing that the Board ignored this evidence. Despite the fact that this evidence was not explicitly discussed, the fact remains that this evidence did not link PTSD to service.  Even if it did, given the finality of the 1989 RO decision, the effective date for service connection was set in accordance with the date of receipt of the claim to reopen not date entitlement arose as will be explained below.

Generally, the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Under the applicable criteria in effect in August 2000, the effective date of an award of disability compensation based on an original claim for direct service connection or a claim reopened after final disallowance shall be the date following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Id.  

The claim the moving party filed in March 1996 was a claim reopened after a final disallowance.  The moving party's original 1989 claim was denied and he did not perfect an appeal.  Significantly, at a February 1999 RO hearing, the moving party conceded that he took no further action after his claim was denied until he filed his new claim in March 1996.  He does not claim that any time prior to March 1996, he attempted to reopen his claim or submit additional evidence.  Therefore, the November 1989 decision is considered final for VA purposes.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.200 (2013).  

The effective date for a claim reopened after final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  In this case, the date of the moving party's March 1996 reopened claim is later than the date entitlement to service connection arose.  Therefore, the August 2000 Board decision correctly determined that an effective date earlier than March 4, 1996 for a grant of service connection for PTSD was not warranted.  The statutory and regulatory provisions extant at the time were correctly applied.  

In summary, for the reasons and bases expressed above, the Board finds that the August 2000 decision did not contain CUE as to the denial of an effective date earlier than March 4, 1996 for the grant of service connection for PTSD.  The motion is accordingly denied.

The VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In part, the VCAA specifically provides that VA is required to make reasonable efforts to obtain relevant governmental and private records that the claimant adequately identifies to VA and authorizes VA to obtain.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (the Court) held in part that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  It was observed that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging such error is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, the Board concludes that the moving party's CUE claim is not subject to the provisions of the VCAA.


ORDER

The motion to revise the Board's August 2000 decision that denied entitlement to effective date earlier than March 4, 1996 for the grant of service connection for PTSD is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs



